Citation Nr: 1017737	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim of entitlement to a TDIU rating.  
The Veteran testified before the Board at a hearing that was 
held at the RO in May 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran has not been employed since September 2000.  In 
May 2009 testimony before the Board, the Veteran reported 
that his service-connected lumbar and cervical spine 
disabilities prevented him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  He described having 
lost several jobs over the years as a result of having had to 
take time off due to pain associated with his service-
connected disabilities.  Because his lumbar and cervical 
spine disability stem from the same accident and are rated as 
40 percent and 30 percent disabling, respectively, his 
disabilities satisfy the criteria set forth in 38 C.F.R. 
§ 4.16(a) (2009).  

The Veteran underwent VA examination in January 2009, as a 
result of which the examiner determined that although the 
Veteran was unemployable, he was not unemployable solely due 
to service-connected disabilities.  The Board, however, finds 
the opinion to be inadequate, necessitating a remand for an 
additional opinion.

The examiner was instructed, in rendering the requested 
opinion, to consider only the Veteran's service-connected 
lumbar and cervical strain, and to disregard any other 
disability associated with the lumbar and cervical spine 
segments as nonservice-connected.  These instructions were 
erroneous, insofar as the Veteran asserts that any additional 
disability of the lumbar and cervical spine segments were 
caused or aggravated by his service-connected disabilities, 
or that his service-connected disabilities increased the 
likelihood that he would sustain additional disability, 
should injury occur.  Thus, although the Veteran was treated 
for cervical and lumbar strain in service, he asserts that 
his pre-existing strain rendered him more likely to develop 
disc herniations later on, which would support a finding that 
the additional disability was also service-related.  This 
argument is supported by the August 2005 examiner's opinion 
relating the Veteran's herniated disc to his in-service motor 
vehicle accident.  Significantly, if the symptomatology 
attributable to the Veteran's service-connected disabilities 
cannot readily be distinguished from the symptomatology 
attributable to his nonservice-connected disabilities, the 
lumbar and cervical spine disabilities must be considered in 
their entirety in determining whether he is unemployable.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding 
that the Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a nonservice-connected disability in the absence of 
medical evidence which does so).  Indeed, the January 2009 VA 
examination revealed that the Veteran had absent ankle jerk 
bilaterally.  Because the examiner did not consider these 
arguments, the proffered opinion is inadequate.

In addition, the January 2009 examiner appears to have based 
his opinion on the Veteran's having sustained disc 
herniations as a result of the September 2000 assault, 
although a review of the record indicates that the disc 
herniations existed well prior to the September 2000 assault.  
It is unclear to what extent this misinformation influenced 
the January 2009 opinion.  Regardless, the Veteran asserts 
that his service-connected lumbar and cervical spine 
disabilities prohibited him from attaining and maintaining 
gainful employment even prior to the September 2000 injuries.

Lastly, the Board finds that the January 2009 opinion is 
inadequate because the examiner did not properly address the 
manner in which the Veteran's service-connected lumbar and 
cervical spine disabilities affect his employability.  In 
determining whether the Veteran is capable of attaining and 
maintaining gainful employment, the pertinent question is the 
impact of the Veteran's disabilities on his employability, 
not whether he is currently employed.  The examiner declined 
to address the appropriate question, opining instead that 
because the Veteran was not currently employed, his service-
connected disabilities had no impact on his employment.  As 
this opinion does not address the pertinent question, it is 
inadequate. 

Because the January 2009 opinion is inadequate for rating 
purposes, a remand for an additional examination to ascertain 
the impact of his service-connected disabilities on his 
unemployability is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination to determine the 
current severity of all service-connected 
disabilities and to thereafter ascertain 
the cumulative impact of the Veteran's 
service-connected disabilities on his 
unemployability.  The nature, extent, 
frequency and severity of any orthopedic 
and neurologic impairment related to the 
Veteran's lumbar and cervical spine 
disabilities must be noted, e.g., absent 
ankle jerk.  If the Veteran is unable to 
report for the scheduled examinations, 
refer the file to a VA examiner for 
review of the file in conjunction with 
rendering an opinion.  

The examiner must evaluate and discuss 
the effect of all of the Veteran's 
service-connected disabilities (lumbar 
and cervical spine) jointly on his 
employability.  The examiner should opine 
as to whether the Veteran's service-
connected disabilities, without 
consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.  In this regard, the 
examiner must attempt to distinguish 
between the symptomatology attributable 
to the Veteran's service-connected 
disabilities from his nonservice-
connected disabilities.  If such a 
distinction cannot reasonably be made, 
the examiner should specifically so 
state.

Finally, if the Veteran's service-
connected disabilities do not 
cumulatively render him unemployable, the 
examiner should suggest the type or types 
of employment in which the Veteran would 
be capable of engaging with his current 
service-connected disabilities, given his 
current skill set and educational 
background.  The rationale for all 
opinions must be provided.

2.  If the decision remains adverse to 
the Veteran, issue a supplemental 
statement of the case.  Thereafter, 
return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

